MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Nov 27 2019, 9:02 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                     Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Ellen H. Meilaender
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Earl B. Martin,                                         November 27, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-627
        v.                                              Appeal from the Vanderburgh
                                                        Circuit Court
State of Indiana,                                       The Honorable David D. Kiely,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        82C01-1712-MR-7874



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019                 Page 1 of 17
[1]   Earl B. Martin appeals his convictions for murder, attempted murder, two

      counts of robbery, and conspiracy to commit robbery. We consolidate the

      issues he raises as whether the trial court abused its discretion or erred in

      admitting certain evidence. We affirm.


                                      Facts and Procedural History

[2]   In December 2017, Martin communicated with his co-worker, Jalil Fellows, via

      text messages. Martin asked Fellows if he knew someone they could rob, and

      Fellows gave Martin the phone number for his marijuana supplier, Brandon

      Waldroup. Fellows believed that Martin was going to rob Waldroup of a half-

      pound of marijuana and they would split it in some way.


[3]   On December 18, 2017, Miranda Grissom, Martin’s friend, picked him up from

      his mother’s house around 4:00 or 5:00 p.m. and took him to her apartment

      located across the street from Rick’s Sports Bar. Grissom observed that Martin

      had a gun. A couple of hours later, Martin left with the gun and said he was

      going to Rick’s to meet his girlfriend.


[4]   That same day, Waldroup exchanged text messages with a person calling

      himself Jeremiah. They decided to meet at Rick’s Bar, and Waldroup drove to

      the bar with Christopher Hoefling. Waldroup heard a tap on the rear passenger

      door, unlocked the car, and Martin opened the door and pointed a gun at

      Waldroup’s head and a second gun at Hoefling’s head. Waldroup turned his

      head back around, heard a gunshot, and was then struck by a second shot. A

      few seconds later, Waldroup saw his car door open, and Martin pulled him out


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 2 of 17
      of the car and threw him face down on the concrete. Waldroup laid in pain for

      awhile before turning his head to see that his car and Hoefling were gone.


[5]   A passerby approached Waldroup, and officers arrived at the scene. Waldroup

      was able to give the officers a description of his vehicle and the person who shot

      him as an older black male with a tan jacket. Waldroup was unable to tell the

      police if Hoefling had been shot.


[6]   Evansville Police Detective David Smith sent officers to speak with Hoefling’s

      father and then to Waldroup’s apartment to look for Hoefling. Detective Smith

      went through the process with Blue Link to locate Waldroup’s car but was

      unsuccessful. 1 He then contacted AT&T regarding Waldroup’s phone, received

      an emergency disclosure, discovered that the phone had been turned off

      moments after the incident, and learned that two phone numbers were of

      interest and belonged to Fellows and Martin.


[7]   Waldroup was transported to the hospital and had a bullet removed from his

      jaw. While he was in the hospital, he identified Martin from a photo array as

      the person who shot him. Evansville Police Detective Peter DeYoung spoke

      with Waldroup and learned that Waldroup’s phone was likely in the vehicle

      and that there was a second victim. He contacted the phone carrier and asked




      1
       Detective Smith testified that Waldroup’s father thought the car had Onstar and that he ultimately
      determined that the brand of Waldroup’s vehicle used Blue Link.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019                Page 3 of 17
       for an exigent circumstances tracking of the phone so he could locate the

       second victim.


[8]    Meanwhile, at some point that evening, Martin’s girlfriend, Heather Wilson,

       called him, and he asked her for a ride but did not seem to know where he was

       and gave her the names of the intersecting streets. Wilson picked him up in a

       red PT Cruiser, noticed he smelled of marijuana, and dropped him off at his

       mother’s home.


[9]    Martin called Fellows and said it “turned out bad” and Fellows would “see it

       on the news.” Transcript Volume II at 120. That night, Fellows went to

       Martin’s house and obtained three ounces of marijuana.


[10]   Around 10:00 or 11:00 p.m., Martin called Grissom and asked her to pick him

       up at his mother’s house. She picked him up, noticed that he had marijuana

       with him, and returned him to his mother’s house around 7:30 a.m. the

       following morning.


[11]   On December 19, 2017, Detective Smith told Evansville Police Detective Brad

       Evrard that he had a number for one of the victim’s phones. They contacted

       the cell provider and obtained information regarding two phone numbers that

       were communicating with Waldroup’s phone. Detective Evrard entered the

       phone numbers into Facebook and discovered that one number belonged to

       Fellows and the other belonged to Martin. He took the numbers for Fellows

       and Martin and “did an exigent warrant to Verizon.” Id. at 246.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 4 of 17
[12]   The police searched for Waldroup’s vehicle that day but did not find it. That

       afternoon, they executed a search warrant on the home of Martin’s mother.

       Police discovered a .380 caliber Cobra handgun and a .22 caliber Ruger pistol.

       They discovered a velvet Crown Royal bag containing eighteen rounds of

       federal .380 caliber ammunition, a firearm, a Carhartt jacket, and marijuana in

       a bag in a trash can of a neighboring home. Police collected jeans from a

       bedroom with blood on the seat, a pair of work boots, two .380 caliber spent

       shell casings, and a box of .25 caliber ammunition from the northeast bedroom.


[13]   Evansville Police Detective Jeffrey Allen Hands informed FBI Special Agent

       Kevin Horan of the missing vehicle and that there was another victim. Agent

       Horan created a report for the Verizon phone number believed to belong to

       Martin.


[14]   On December 19, 2017, the police recovered Waldroup’s vehicle and

       discovered Hoefling’s body inside. After a search warrant was obtained for the

       vehicle, the police discovered a spent .380 caliber shell casing, a small baggie of

       suspected marijuana, and a .22 caliber shell casing. An autopsy revealed

       Hoefling suffered four gunshot wounds to his back and died as a result of a

       large accumulation of blood in the right chest cavity caused by one of the

       gunshot wounds.


[15]   On December 26, 2017, the State charged Martin with Count I, murder; Count

       II, murder; Count III, attempted murder as a level 1 felony; Count IV, robbery

       resulting in serious bodily injury as a level 2 felony; Count V, robbery resulting


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 5 of 17
       in serious bodily injury as a level 2 felony; and Count VI, conspiracy to commit

       robbery as a level 5 felony. The State also alleged a sentencing enhancement

       for a person committing a felony offense while using a firearm as to Counts I,

       II, IV, and V, and that he was an habitual offender.


[16]   Martin sent a letter dated March 13, 2018, to Grissom in which he stated “the

       only reason your [sic] not wrapped up in this is because of me,” that he needed

       her to move a package, if she ignored him then “I swear to God your [sic]

       done!,” and “So make your next move your best move my Queen. Lol One

       more thing. Check mate.” State’s Exhibit 28.


[17]   On December 3, 2018, Martin filed a motion to suppress alleging that the

       Evansville Police Department requested and received his cell phone records

       from Verizon Wireless pursuant to an “Emergency Disclosure” request and that

       this demand violated his rights. Appellant’s Appendix Volume II at 169. The

       trial court held a hearing on the motion to suppress and denied the motion.


[18]   In January 2019, the court held a jury trial. Fellows testified about his

       communications with Martin and that Martin called him and said it “turned

       out bad” and he would “see it on the news.” Transcript Volume II at 120.

       Waldroup testified that Martin entered the car with guns drawn, shot him in the

       face, and pulled him out of the car. He immediately identified Martin as the

       shooter in the photo array on the day after the shooting and with a “hundred

       percent” certainty during his testimony in court. Id. at 167. Heather Wilson,

       Martin’s girlfriend until the time of the robbery, testified that she did not discuss


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 6 of 17
       with Martin about going to Rick’s Sports Bar that day. The court admitted a

       surveillance video recording from a liquor store near the scene of the shooting

       which showed a male walking through a parking lot wearing a tan jacket at

       approximately 8:51 p.m.


[19]   Erin Gabor, an IT Specialist Computer Forensic Examiner employed by the

       FBI, prepared a report regarding Martin’s phone titled Extraction Report and

       refers to the Federal Bureau of Investigation Computer Analysis Response

       Team. The court admitted the 2,770-page report as State’s Exhibit 31 over

       Martin’s objection. Gabor testified that the report included information from

       the cell phone given to her in the investigation.


[20]   Evansville Police Officer Douglas Hamner testified that he used a chemical

       known as bluestar on the PT Cruiser which reacts to the presence of

       hemoglobin and blood. He observed a reaction on the front passenger seat, the

       outside front passenger door handle area, and the front passenger inside door

       handle.


[21]   Outside the jury’s presence, Agent Horan testified he is a cell phone expert and

       that he provided a report to the Evansville Police Department containing an

       expert opinion about the movement of Martin’s phone on the evening of the

       crime. He explained that the report is generated from inputting the Verizon

       records into a software program. Martin’s counsel argued that Verizon did not

       provide a business records affidavit or certify the records. Agent Horan testified

       that he was a member of the cellular analysis survey team and had been trained


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 7 of 17
       “in almost all things, cell phone . . . .” Transcript Volume III at 159. Martin’s

       counsel later stated: “I’m not contesting whether he’s qualified. I’m contesting

       that the data he relied upon, which is in substance his map, is not

       authenticated.” Id. at 166. He also objected under Ind. Evidence Rules 803

       and 901.


[22]   In the presence of the jury, Agent Horan testified that he received specialized

       training and was assigned to the Cellular Analysis Survey Team, which is a

       group of experts in the field of cellular technology and cellular tracking. During

       Agent Horan’s testimony, Martin’s counsel objected to the admission of the

       report prepared by him. The court overruled the objection, and admitted the

       report as State’s Exhibit 232. Agent Horan testified as to the report and

       location of the phone during certain times on December 18, 2017.


[23]   Mitzi Templeton, a forensic firearm and toolmark examiner, testified that a

       bullet retrieved from Hoefling’s body during the autopsy was fired from the

       Cobra .380 caliber firearm. She indicated that a .380 caliber shell casing

       recovered from Waldroup’s vehicle and two .380 caliber shell casings recovered

       from the residence of Martin’s mother were fired from the Cobra .380 caliber

       firearm.


[24]   Nicole Huffman, a forensic scientist, testified she detected human blood on a

       swab of the recovered tan jacket. She testified that the DNA profile was “at

       least one trillion times more likely if it originated from Earl Martin and

       Brandon Scott Waldroup rather than originating from Earl Martin and an


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 8 of 17
       unknown individual,” and that “[t]hat analysis provides very strong support for

       the explanation that Brandon Scott Waldroup is a contributor to the DNA

       profile.” Id. at 223. With respect to a swab from Martin’s boots, Huffman

       detected blood and testified that “[t]he DNA profile developed was interpreted

       as originating from a single individual and the DNA profile is at least one

       trillion times more likely if it originated from Brandon Scott Waldroup than if it

       originated from an unknown unrelated individual,” and “this analysis provides

       very strong support for the explanation that Brandon Scoot [sic] Waldroup is a

       contributor to the DNA profile.” Id. at 229.


[25]   Huffman testified that the DNA profiles developed from four cuttings of

       Martin’s shirt were each interpreted as originating from a single individual, that

       the DNA profile was “at least one trillion times more likely if it originated from

       Brandon Scott Waldroup than if it originated from an unknown unrelated

       individual,” and “[t]his analysis provides very strong support for the

       explanation that Brandon Scott Waldroup is a contributor to the DNA profile.”

       Id. at 230. With respect to a fifth cutting from the shirt, she developed a DNA

       profile and interpreted it as originating from three individuals, the DNA profile

       was “at least one trillion more times likely if it originated from Earl Martin,

       Brandon Scott Waldroup, and an unknown unrelated individual rather than if it

       originated from Earl Martin and two unknown individuals,” and “[t]his

       analysis provides very strong support for the explanation that Brandon Scott

       Waldroup is a contributor to the DNA profile.” Id. at 230-231. She gave




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 9 of 17
       similar testimony regarding a sixth cutting from the shirt, Martin’s underwear,

       and Martin’s blue shorts.


[26]   On cross-examination, Martin’s counsel asked Huffman if when she said

       somebody is one trillion times more likely to be the contributor that “we’re

       basically saying to this jury that you’re pretty certain that that’s the person’s

       DNA,” and she replied: “We’re saying that the DNA profile I developed is best

       explained by that situation, like that, it’s best supported by that explanation

       versus another. We’re actually comparing two different scenarios and saying

       this is more likely than that.” Id. at 233. When asked if a swab of a dried red

       substance in front of the tan jacket that she understood belonged to Martin was

       human blood, she answered affirmatively. Martin’s counsel asked: “No

       question based upon your analysis that the contributors to that DNA profile

       were Mr. Martin and Mr. Waldroup. Is that right?” Id. at 236. Huffman

       answered: “My reports are a trillion more times likely that that is where they

       originated from.” Id. at 236.


[27]   Susan Laine, a forensic DNA analyst, testified that she tested the swab from the

       slide of the Ruger, found human blood, determined that the DNA profile

       originated from a single individual and that “the profile was at least one trillion

       times more likely if it originated from Christopher Leo Hoefling than if it

       originated from an unknown unrelated individual.” Id. at 248.


[28]   Detective Hands testified that Verizon sent records and identified them as

       State’s Exhibit 240. Upon questioning by Martin’s counsel, Detective Hands


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 10 of 17
       indicated that the file from Verizon was encrypted, that Verizon provides

       instructions on how to open and authenticate it, and that the file was sent to

       Detective Smith’s email. Martin’s counsel objected on the basis of Ind.

       Evidence Rules 901 and 803(6). After some discussion, the court sustained the

       objection. Detective Hands then identified State’s Exhibit 31 as a CD

       containing the download of Martin’s phone that was sent to the FBI with the

       search warrant. The court indicated that the exhibit had already been admitted,

       Martin’s counsel renewed his objection, and the court overruled the objection.


[29]   After the State rested, Martin presented the testimony of Brandon Cox who

       testified that he lived in Mt. Vernon, Indiana, had a Ruger SR 22 semi-

       automatic pistol for sale in November 2017, listed it on a website, and

       ultimately sold it to Hoefling.


[30]   The jury found Martin guilty as charged, and he later admitted to the firearm

       sentencing enhancements and to being an habitual offender. The court found

       that Count II merged with Count I and sentenced him to an aggregate sentence

       of 135 years.


                                                   Discussion

[31]   The issue is whether the trial court abused its discretion or erred in admitting

       certain evidence. Martin argues that the cell phone records were not properly

       authenticated and were inadmissible under Ind. Evidence Rule 901(a) and

       points to State’s Exhibits 31 and 232. He contends that the erroneous

       admission of the evidence was not harmless because the records had a


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 11 of 17
       substantial effect on the jury’s deliberations. He also points to Ind. Evidence

       Rule 803(6) and asserts that his phone records and the map and testimony

       generated from them constitute impermissible hearsay and its admission

       violated his right of confrontation. He argues that the business records were

       compiled by the FBI to show his movements on the day of the shooting and

       Agent Horan admitted that he used this information to create a map and

       provide a location of his phone at the relevant times. He contends that he had

       no way to cross-examine the custodian of the data underlying the map and no

       ability to confront the State about the accuracy of the information generated by

       the FBI agent. He also argues that his cell phone and the cellular location

       evidence related to his phone were seized in violation of the Fourth

       Amendment.


[32]   The State argues that the cell phone records were not admitted into evidence,

       that Agent Horan authenticated the report he prepared, and that an expert is

       permitted to rely upon inadmissible evidence in reaching conclusions. It also

       argues that any error in admitting the evidence over the Rule 901 and Rule 803

       objections was harmless given the overwhelming evidence of guilt and relative

       insignificance of the cell phone location evidence. It contends that no warrant

       was required under the exigent circumstances exception and the officers acted

       in good-faith reliance on then-controlling precedent that a warrant was not

       required.


[33]   The trial court has broad discretion to rule on the admissibility of evidence.

       Bradley v. State, 54 N.E.3d 996, 999 (Ind. 2016). A trial court’s ruling on the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 12 of 17
       admission of evidence is generally accorded a great deal of deference on appeal.

       Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015), reh’g denied. We do not reweigh

       the evidence; rather, we consider only evidence that is either favorable to the

       ruling or unrefuted and favorable to the defendant. Beasley v. State, 46 N.E.3d
1232, 1235 (Ind. 2016). We will not reverse an error in the admission of

       evidence if the error was harmless. Turner v. State, 953 N.E.2d 1039, 1058 (Ind.

       2011). In determining the effect of the evidentiary ruling on a defendant’s

       substantial rights, we look to the probable effect on the fact finder. Id. at 1059.

       An improper admission is harmless if the conviction is supported by substantial

       independent evidence of guilt satisfying the reviewing court that there is no

       substantial likelihood the challenged evidence contributed to the conviction. Id.


[34]   Initially, we note that the trial court did not admit the cell phone records.

       Rather, Martin points to State’s Exhibit 232, which is Agent Horan’s report of

       his analysis drawing his conclusions about the location of the phone at various

       times and is titled “FBI Cellular Analysis Survey Team,” and State’s Exhibit

       31, which includes FBI Examiner Gabor’s report of her extraction of the data

       on Martin’s cell phone conducted pursuant to a search warrant. State’s Exhibit

       232. Agent Horan identified State’s Exhibit 232 as his report at trial. Ind.

       Evidence Rule 703 provides: “An expert may base an opinion on facts or data

       in the case that the expert has been made aware of or personally observed.

       Experts may testify to opinions based on inadmissible evidence, provided that it

       is of the type reasonably relied upon by experts in the field.”




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 13 of 17
[35]   To the extent Martin cites Carpenter v. United States, 138 S. Ct. 2206, 2217-2218

       (2018), we cannot say that case requires reversal. In Carpenter, police officers

       arrested four men suspected of robbing multiple stores in Michigan and Ohio.
138 S. Ct. at 2212. One of the men confessed that, over the previous four

       months, the group had robbed nine different stores and identified fifteen

       accomplices and gave the FBI some of their cell phone numbers. Id. Based on

       that information, the prosecutors applied for court orders under the Stored

       Communications Act to obtain cell phone records for Carpenter and several

       other suspects. Id. The Court addressed the question of whether the

       Government conducts a search under the Fourth Amendment when it accesses

       historical cell phone records that provide a comprehensive chronicle of the

       user’s past movements. 138 S. Ct. at 2211. The Court observed that the

       government acquired the cell-site records pursuant to a court order issued under

       the Stored Communications Act, which required the government to show

       “reasonable grounds” for believing that the records were “relevant and material

       to an ongoing investigation.” Id. at 2221. The Court held that “[t]hat showing

       falls well short of the probable cause required for a warrant.” Id. The Court

       recognized:


               Further, even though the Government will generally need a
               warrant to access [cell-site location information (“CSLI”)], case-
               specific exceptions may support a warrantless search of an
               individual’s cell-site records under certain circumstances. “One
               well-recognized exception applies when ‘“the exigencies of the
               situation” make the needs of law enforcement so compelling that
               [a] warrantless search is objectively reasonable under the Fourth
               Amendment.’” Kentucky v. King, 563 U.S. 452, 460, 131 S. Ct.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 14 of 17
               1849, 179 L. Ed. 2d 865 (2011) (quoting Mincey v. Arizona, 437
U.S. 385, 394, 98 S. Ct. 2408, 57 L. Ed. 2d 290 (1978)). Such
               exigencies include the need to pursue a fleeing suspect, protect
               individuals who are threatened with imminent harm, or prevent
               the imminent destruction of evidence. 563 U.S., at 460, and n. 3,
               131 S. Ct. 1849.

               As a result, if law enforcement is confronted with an urgent
               situation, such fact-specific threats will likely justify the
               warrantless collection of CSLI. Lower courts, for instance, have
               approved warrantless searches related to bomb threats, active
               shootings, and child abductions. Our decision today does not
               call into doubt warrantless access to CSLI in such circumstances.
               While police must get a warrant when collecting CSLI to assist in
               the mine-run criminal investigation, the rule we set forth does not
               limit their ability to respond to an ongoing emergency.


       Id. at 2222-2223.


[36]   The Indiana Supreme Court has held that exigent circumstances that have been

       found sufficient to overcome a warrantless entry have included: (1) a suspect is

       fleeing or likely to take flight in order to avoid arrest; (2) incriminating evidence

       is in jeopardy of being destroyed or removed unless an immediate arrest is

       made; and (3) hot pursuit or movable vehicles are involved. Snellgrove v. State,

       569 N.E.2d 337 (Ind. 1991). The Court has also recognized an “emergency

       circumstances” exception to the warrant requirement when a violent crime has

       occurred and entry by police can be justified as a means to prevent further

       injury or to aid those who have been injured. Sapen v. State, 869 N.E.2d 1273,

       1277 (Ind. Ct. App. 2007) (quoting Snellgrove, 569 N.E.2d at 340 (citing Tata v.

       State, 486 N.E.2d 1025, 1028 (Ind. 1986))), trans. denied. Further, “[a]mong the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 15 of 17
       exigencies that may properly excuse the warrant requirement are threats to the

       lives and safety of officers and others and the imminent destruction of

       evidence.” Holder v. State, 847 N.E.2d 930, 937 (Ind. 2006).


[37]   The record indicates that Martin fired multiple shots, shot Waldroup, pulled

       him out of his car, threw him face down on the concrete, and left the scene with

       Hoefling. Given that law enforcement was attempting to find Hoefling, we

       conclude that exigent circumstances existed. See Johnson v. State, 117 N.E.3d
581, 585 (Ind. Ct. App. 2018) (holding that the police were investigating a

       murder and that a threat to the lives and safety of others and possible

       destruction of evidence were sufficient exigent circumstances to justify

       obtaining cellular location information without a court order and that the

       defendant had not shown a violation of his federal constitutional rights), trans.

       denied; Govan v. State, 116 N.E.3d 1165, 1174 (Ind. Ct. App. 2019) (holding that

       the police had ample reason to believe that the defendant had committed

       violent felonies and presented an ongoing threat to the lives and safety of others

       and had reason to believe that obtaining real-time data about the location of the

       defendant’s cellular phone would assist them in finding him and that these were

       sufficient exigent circumstances under the Fourth Amendment to justify

       obtaining real-time phone location information without first seeking a court

       order), trans. denied.


[38]   Moreover, the record reveals substantial independent evidence of guilt set forth

       above. Grissom testified that she picked up Martin the day of the shooting and

       took him to her apartment which was across the street from Rick’s Sports Bar.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 16 of 17
       Waldroup immediately identified Martin as the shooter in the photo array after

       the shooting and with “a hundred percent” certainty during his testimony in

       court. Transcript Volume II at 167. The court admitted surveillance video

       from the liquor store near the scene in which a male walked through a parking

       lot wearing a tan jacket at approximately 8:51 p.m. The record includes

       testimony regarding the DNA profiles found on the tan jacket and Martin’s

       boots, shirt, underwear and shirts. Based upon this evidence as well as the

       ballistics evidence and other evidence in the record, we conclude that any error

       was harmless. See Zanders v. State, 118 N.E.3d 736, 756 (Ind. 2019) (“In light of

       the Supreme Court’s decision in Carpenter, we hold that the State’s access to

       Zanders’s historical CSLI was a Fourth Amendment search. We also hold that,

       regardless of whether the search falls under the exigent-circumstances exception

       to the Fourth Amendment’s warrant requirement, the admission of the CSLI

       evidence was harmless beyond a reasonable doubt.”).


[39]   For the foregoing reasons, we affirm Martin’s convictions.


       Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-627 | November 27, 2019   Page 17 of 17